DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 5, 2019 does not fully comply with the requirements of 37 CFR 1.98(b) because all of the non-patent literature references are missing.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 4, 5, 6, 8, 10, 11, 13, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 5,489,419.
	Col. 4 lns. 24-53 and figure 3 w/in this U. S. Pat. 5,489,419 describes a method and system for abating the emissions of at least NOx present in an exhaust gas emitted from a utility boiler by providing an exhaust gas treatment train that sequentially comprises a first bank of heat exchangers (which is submitted to also impart a turbulent/tortuous flow to the exhaust gas passing there-through); a pair of reducing agent injection lances (167) each of which is also equipped w/ a plurality of injection nozzles through which a pressurized fluid (which may be an aqueous solution of urea: please also see col. 5 lns. 53-56 as well as figure 4) is injected into the exhaust gas stream (evidently, so that the aqueous solution absorbs a portion of the heat of the exhaust gas and is subsequently decomposed into active ammonia that reacts w/ and eliminates the NOx: please also see col. 4 lns. 35-43; col. 5 lns. 53-62 and also col. 6 lns. 14-22 in this U. S. Pat. 5,489,419), and then passing the resulting exhaust gas through a second (downstream) bank of heat exchange tubes (which is also submitted to additionally impart a turbulent/tortuous flow to the exhaust gas passing there-through): please note figure 3, specifically.  Col. 4 lns. 47-49 in this U. S. Pat. 5,489,419 also mentions that a portion of the effluent or “other gas” may be used to help atomize and disperse the treatment composition (presumably, the aqueous solution of urea discharged through the nozzles: please also note col. 5 lns. 36-62 in this U. S. Pat. 5,489,419).  Finally, please also note that col. 3 lns. 12-16 w/in this U. S. Pat. 5,489,419 also alludes to the prevention of clogging w/in the spray nozzles.  Thus, the discussed portions of this U. S. Pat. 5,489,419 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 3, 4, 5, 6, 8, 10, 11, 13, 15, 16, 17 and 18.

Allowable Subject Matter
The Applicants’ dependent claims 2, 7, 9, 12, 14 and 19 have been allowed over this U. S. Pat. 5,489,419 because these dependent claims 2, 7, 9, 12, 14 and 19 all require the provision and/or use of a catalytic unit to promote the removal of NOx (whereas the invention described in this U. S. Pat. 5,489,419 is a selective non-catalytic reduction process: please see at least the abstract as well as col. 3 lns. 44-50 in this U. S. Pat. 5,489,419).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736